           Case 3:19-cv-00600-JR        Document 16        Filed 04/20/20     Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


    EVELYN R. B.,1                                                      Case No. 3:19-cv-00600-JR

                   Plaintiff,
                                                                           OPINION AND ORDER
                      v.

    COMMISSIONER OF SOCIAL
    SECURITY ADMINSTRATION,

                  Defendant.

RUSSO, Magistrate Judge:

         Plaintiff Evelyn B. brings this action for judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for Title XVI Social

Security Income. All parties have consented to allow a Magistrate Judge enter final orders and

judgment in this case in accordance with Fed. R. Civ. P. 73 and 28 U.S.C. § 636(c). For the reasons

set forth below, the Commissioner’s decision is reversed and this case is remanded for further

proceedings.


1
 In the interest of privacy, this opinion uses only the first name and initial of the last name of the
non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.
Page 1 – OPINION AND ORDER
          Case 3:19-cv-00600-JR         Document 16       Filed 04/20/20     Page 2 of 8




                                        BACKGROUND

       In September 2014, plaintiff applied for Title XVI benefits alleging disability beginning

December 31, 2005, due to depression, anxiety, migraines, learning disability, scoliosis, chronic

pain and swelling in both legs, and arthritis in her fingers. Tr. 231-36, 259. In January 2018,

plaintiff amended her alleged onset date to coincide with the protected application date, thus

alleging disability as of July 28, 2014. Tr. 40. Born in April 1973, plaintiff was 41 years old as of

the amended alleged onset date. Tr. 35, 97, 111.

       Plaintiff’s application was denied initially and upon reconsideration. Tr. 97-124. On

January 4, 2018, a hearing was held before an Administrative Law Judge (“ALJ”), wherein

plaintiff was represented by counsel and testified, as did a vocational expert (“VE”).2 Tr. 32-61.

On February 27, 2018, the ALJ issued a decision finding plaintiff not disabled. Tr. 26. After the

Appeals Council denied her request for review, plaintiff filed a complaint in this Court. Tr. 1-5.

                                     THE ALJ’S FINDINGS

       At step one of the five step sequential evaluation process, the ALJ found that plaintiff had

not engaged in substantial gainful activity since the application date. Tr. 19. At step two, the ALJ

determined the following impairments were medically determinable and severe: “asthma, obesity,

degenerative joint disease of both knees, scoliosis, depression, anxiety, personality disorder,

chronic venous insufficiency, and posttraumatic stress disorder.” Id. At step three, the ALJ found

plaintiff’s impairments, either singly or in combination, did not meet or equal the requirements of

a listed impairment. Id.




2
 Plaintiff initially appeared before the ALJ on August 9, 2017, but she had recently been the victim
of a domestic violence episode that resulted in a concussion, so the ALJ continued the case. Tr.
62-67.
Page 2 – OPINION AND ORDER
            Case 3:19-cv-00600-JR        Document 16       Filed 04/20/20     Page 3 of 8




          Because plaintiff did not establish presumptive disability at step three, the ALJ continued

to evaluate how plaintiff’s impairments affected her ability to work. The ALJ resolved that plaintiff

had the residual functional capacity (“RFC”) to perform less than the full range of light work as

defined by 20 C.F.R. § 416.967(b):

          She can lift 20 pounds occasionally and 10 pounds frequently; stand and walk for
          no more than 2 hours out of an 8-hour workday; no limitation on sitting but requires
          a sit/stand option every hour; no climbing or balancing; occasionally stoop, crouch,
          kneel, and crawl; no concentrated exposure to noxious fumes or odors; perform
          only unskilled and low semi-skilled work; only occasional interaction with
          coworkers; and no interaction with the general public.

Tr. 20.

          At step four, the ALJ determined plaintiff had no past relevant work. Tr. 24. At step five,

the ALJ concluded, based on the VE’s testimony, that there were a significant number of jobs in

the national economy that plaintiff could perform despite her impairments, such as sewing machine

operator, electronics worker, and small products assembler. Tr. 24-25.

                                            DISCUSSION

          Plaintiff argues that the ALJ erred by failing to provide a legally sufficient reason,

supported by substantial evidence, to reject medical opinion of treating physician Diego Diaz,

M.D. Pl.’s Opening Br. 4-9 (doc. 13). At the time of plaintiff’s application, there were three types

of acceptable medical opinions in Social Security cases: those from treating, examining, and non-

examining doctors. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The opinions of treating

physicians are generally accorded greater weight than the opinions of non-treating physicians. Id.

To reject the uncontroverted opinion of a treating or examining doctor, the ALJ must present clear

and convincing reasons supported by substantial evidence. Bayliss v. Barnhart, 427 F.3d 1211,

1216 (9th Cir. 2005) (citation omitted). If a treating or examining doctor’s opinion is contradicted




Page 3 – OPINION AND ORDER
          Case 3:19-cv-00600-JR         Document 16       Filed 04/20/20     Page 4 of 8




by another doctor’s opinion, it may be rejected by specific and legitimate reasons supported by

substantial evidence. Id.

       Plaintiff initiated care with Dr. Diaz in 2014. During the adjudication period, Dr. Diaz

provided treatment to plaintiff regularly for management of her asthma, heart murmur, knee pain

and swelling, varicose veins, ankle injury, weight gain, arthritis, skin rash, and anxiety. Tr. 462-

544, 687-991, 1109-26. During her appointments plaintiff consistently reported leg pain, though

she occasionally mentioned some relief from treatment. See, e.g., Tr. 487 (plaintiff reporting that

pain medication was helping with pain); but see Tr. 473 (plaintiff reporting the return of pain and

swelling less than one week after a steroid injection).

       In July 2017, Dr. Diaz completed a form in support of plaintiff’s disability claim. Tr. 992-

96. Dr. Diaz identified plaintiff’s medical conditions as bilateral knee osteoarthritis and bilateral

varicose veins. Tr. 992. In terms of functional abilities, the doctor checked boxes indicating

plaintiff could: frequently carry twenty pounds and occasionally carry less than ten pounds; stand

and/or walk for two hours at a time; stand and/or walk for two hours total in an eight hour day; sit

for six hours at a time; sit for six hours total in an eight hour day; never climb or balance;

occasionally stoop/bend, kneel, crouch, and crawl; and constantly reach, handle, finger, and feel.

Tr. 993-94.

       Additionally, Dr. Diaz indicated plaintiff required special accommodations to complete her

job. Tr. 994. Specifically, he stated plaintiff required breaks every two hours so she can sit for

fifteen minutes to elevate her feet above her heart. Id. Dr. Diaz also opined that plaintiff’s

concentration would be impaired such that she could not be expected to perform simple work tasks

for 20% (i.e., eight hours) of a standard workweek. Tr. 995. Further, he opined plaintiff would

miss sixteen hours per month because of her impairments, symptoms, or medications and their



Page 4 – OPINION AND ORDER
          Case 3:19-cv-00600-JR         Document 16        Filed 04/20/20     Page 5 of 8




side effects. Id. Dr. Diaz explained that the opined-to-limitations were attributable to plaintiff’s

“pain daily.” Id.

       The ALJ assigned “substantial to great weight” to Dr. Diaz’s exertional and postural

limitations, which he included in the RFC. Tr. 24. However, the ALJ assigned “none to little

weight” to Dr. Diaz’s “assessment that [plaintiff] would be off task or miss work.” Id. The ALJ

gave two reasons for rejecting these portions of Dr. Diaz’s opinion: (1) they were inconsistent with

plaintiff’s 2017 work activity; and (2) “she has been able to function as a full-time mother of” her

ten and fourteen-year-old children.

       Regarding the ALJ’s first reason, there is no contradiction between Dr. Diaz’s assessment

and plaintiff’s work history. Plaintiff worked as a janitor at a women’s shelter for no more than

thirty hours per week between August and December 2017. Tr. 51, 1043. Prior to that she worked

as a janitor for Courtesy Janitorial for fifteen hours per week. Tr. 323-25. This volume of work is

not in-and-of itself inconsistent with Dr. Diaz’s opinion. Moreover, plaintiff’s supervisor at

Courtesy Janitorial, Ronald Booker, testified that plaintiff was assigned fewer and/or easier duties,

less hours, more breaks, and required more help than other employees. Tr. 324. Mr. Booker also

indicated plaintiff’s productivity was 60% or less than other employees. Tr. 325. Similarly,

plaintiff’s supervisor at the women’s shelter, Marcela Cartagena, indicated plaintiff “struggles to

accomplish this job.” Tr. 326.3 Accordingly, this rationale is not supported by substantial evidence.

       As to the ALJ’s second reason, there is a dearth of evidence in the record concerning the

extent of plaintiff’s childcare responsibilities or activities. The evidence that does exist indicates



3
  The ALJ accepted these two employer statements as evidence that plaintiff had “some difficulties
with janitorial work”; however, he also concluded that the “evidence does not suggest she would
have difficulties with lighter tasks.” Tr. 23. Thus, the ALJ did not outright reject the third-party
testimony. See id. (ALJ failing to assign any specific weight to Mr. Booker’s statement but
affording “some weight” to Ms. Cartagena’s statement).
Page 5 – OPINION AND ORDER
          Case 3:19-cv-00600-JR           Document 16        Filed 04/20/20      Page 6 of 8




that plaintiff’s children were essentially self-sufficient and, in fact, provided some assistance to

her. Specifically, plaintiff’s children helped her get on and off the bus, carried bags when shopping,

took care of the house, and helped her get out of bed in the morning. Tr. 44-46. In addition, plaintiff

testified that her older child ensures that her younger child gets ready for school, such that she does

not check on them before school in the morning. Id. Plaintiff testified that she cooks for her

children twice per week, usually quick and easy meals, but does not complete any other household

chores except folding laundry while sitting down. Id.; Tr. 267-74.

        The record also reflects that plaintiff often struggled with her parenting responsibilities.

See, e.g., Tr. 484, 598, 624. In fact, the only explicit reference in the record to plaintiff’s ability to

care for her children is an August 2017 progress note that simply lists “cares for 2 sons” as

plaintiff’s “occupational profile.” Tr. 1044. As such, plaintiff’s parenting responsibilities, at least

as they are reflected in the record before the Court, do not constitute substantial evidence for

rejecting Dr. Diaz’s opinion, nor are they inconsistent therewith. See Treviso v. Berryhill, 871 F.3d

664, 676 (9th Cir. 2017) (absent specific details about claimant’s childcare responsibilities, “those

tasks cannot constitute ‘substantial evidence’ inconsistent with [a treating physician’s] informed

opinion”).

        In sum, although the ALJ provided specific and legitimate reasons to reject Dr. Diaz’s

limitations, those reasons are not supported by substantial evidence. The ALJ therefore committed

harmful legal error as to the weight given to Dr. Diaz’s opinion, such that remand is warranted.

See Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006) (only mistakes

that are “nonprejudicial to the claimant or irrelevant to the ALJ’s ultimate disability conclusion”

are harmless).




Page 6 – OPINION AND ORDER
          Case 3:19-cv-00600-JR         Document 16       Filed 04/20/20     Page 7 of 8




       The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within the discretion of the court. Harman v. Apfel, 211 F.3d 1172, 1176-78 (9th Cir.

2000). Nevertheless, a remand for an award of benefits is generally appropriate when: (1) the ALJ

failed to provide legally sufficient reasons for rejecting evidence; (2) the record has been fully

developed, there are no outstanding issues that must be resolved, and further administrative

proceedings would not be useful; and (3) after crediting the relevant evidence, “the record as a

whole, leaves not the slightest uncertainty” concerning disability. Id. at 1100-01 (citations

omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015) (summarizing the

standard for determining the proper remedy).

       As addressed herein, the ALJ committed harmful legal error by rejecting Dr. Diaz’s opinion

regarding plaintiff’s time off-task and need to miss work. The record is nonetheless ambiguous

regarding the extent of plaintiff’s impairments. On the one hand, plaintiff suffers from significant

osteoarthritis in both knees and venous insufficiency in both legs. She has been consistently

seeking treatment and reporting pain associated with these impairments.

       On the other hand, there is evidence that plaintiff’s pain occurs largely after standing for

long periods. Tr. 336-37. Plaintiff’s daily activities are also fairly robust: she walks regularly

(walking is her only means of transportation), is able to carry several large shopping bags, and

provides childcare to her grandson (although the precise confines of that care are unclear, the

record nonetheless reflects that he has slept over at plaintiff’s home on at least one occasion). Tr.

337, 535, 613. Further, plaintiff consistently refuses to use compression stockings as prescribed

by multiple care providers to treat her leg pain. See, e.g., Tr. 499, 929. There is evidence that

plaintiff is capable of some work activity, even though that work is exertionally in excess of the

ALJ’s RFC. Tr. 323-26, 1008, 1076. Finally, the Court notes that plaintiff’s teenage son submitted



Page 7 – OPINION AND ORDER
         Case 3:19-cv-00600-JR         Document 16       Filed 04/20/20     Page 8 of 8




a witness statement that was not incorporated into the record or otherwise considered by the ALJ.

Tr. 64; Pl.’s Opening Br. 8 n.6 (doc. 13).

       In light of these ambiguities in the record, the Court declines to credit the medical opinion

of Dr. Diaz as true and instead remands this case for further proceedings. See Hill v. Astrue, 698

F.3d 1153, 1162 (9th Cir. 2012) (“[w]hen an ALJ’s denial of benefits is not supported by the

record, the proper course, except in rare circumstances, is to remand to the agency for additional

investigation or explanation”) (citation and internal quotations omitted). Upon remand, the ALJ

must reconsider the medical evidence and the extent of plaintiff’s childcare activities, and

reformulate plaintiff’s RFC and obtain additional VE testimony, if necessary.

                                         CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

REMANDED for further proceedings.

       IT IS SO ORDERED.

       DATED this 20th day of April, 2020.




                                       /s/ Jolie A. Russo
                               _____________________________
                                         Jolie A. Russo
                                 United States Magistrate Judge




Page 8 – OPINION AND ORDER
